DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Status of Claims:
Claims 1-20 are pending.
Claims 1-20 are allowed.
Terminal Disclaimer received on April 02, 2021 has been approved.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “ reconfiguration triggering event comprising an addition of a new end node to the subnet, computing a new routing for the interconnection network, wherein the computing of the new routing for the interconnection network takes into consideration the pre-existing routing, and wherein the computing the new routing ensures that the maximum count is not exceeded for any of the plurality of links; and updating at least one linear forwarding table according to the new routing for the interconnection network (Claims 1, 8 and 15 ).”
The closest prior art found is as follows:
Scaglione (Pub. No. US 2012/0026878 A1)- determined whether any of the member ports exceed a maximum allowed usage (i.e., maximum utilization threshold), which may indicate that traffic load is not being spread evenly.
	Non-Patent Literature-Optimized InfiniBand fat-tree routing for shift all-to-all communication patterns-infiniband provides deterministic static-destination routing. This is accomplished by assigning each destination a local identifier (LID), and equipping each switch with a linear forwarding table (LFT). 
	Non-Patent Literature-Slimupdate: Minimal Routing Update for Performance-Based Reconfigurations in Fat-Trees-The algorithm aims to generate LFTs that evenly spread shortest-path routes across the links in the network fabric. The algorithm traverses the fabric in the indexing order and assigns target LIDs to the end nodes, and subsequently the corresponding routes to each switch port. For the end nodes connected to the same leaf switch, the indexing order depends on the switch port to which the end node is connected (port numbering sequence).
None of these references, taken alone or in any reasonable combination, teach the claims limitation recited above, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tejis Daya/Primary Examiner, Art Unit 2472